Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 11, 2008 Enzo Biochem, Inc. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.) 527 Madison Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 583-0100 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition . (a) The following information, including the Exhibit attached hereto, is being furnished pursuant to this Item 2.02 and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. On March 11, 2008, Enzo Biochem, Inc., a New York corporation, issued a press release discussing its financial results for its second fiscal quarter ended January 31, 2008. A copy of the press release is furnished as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits . (d) Exhibits. Exhibit No. Description Press Release of Enzo Biochem, Inc., dated March 11, 2008, discussing financial results for second fiscal quarter ended January 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENZO BIOCHEM, INC. Date: March 12, 2008 By: /s/ Dr. Elazar Rabbani Dr. Elazar Rabbani Chairman of the Board and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release of Enzo Biochem, Inc., dated March 11, 2008, discussing financial results for second fiscal quarter ended January 31, 2008 .
